Citation Nr: 0430072	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  00-05 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, claimed as schizophrenia and 
depression.

2.  Entitlement to an increased evaluation for residuals of a 
right inguinal hernia repair, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



INTRODUCTION

The veteran had active service from September 1982 to August 
1985 and from November 1985 to September 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The issues of entitlement to an increased evaluation for 
residuals of a right inguinal hernia repair, currently 
evaluated as 10 percent disabling, and service connection for 
a psychiatric disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A Board decision in August 1996 denied service connection 
for a psychiatric disorder, claimed as schizophrenia and 
depression; that decision is final.

2.  At the time that the Board issued its decision in August 
1996, there was no competent medical evidence of a 
psychiatric disorder, claimed as schizophrenia and 
depression, during or more than one year after service, and 
there was no objective medical opinion that linked a current 
psychiatric disorder to service.

3.  Evidence submitted since August 1996 bears directly and 
substantially upon the specific matter under consideration 
and in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.




CONCLUSION OF LAW

Evidence received since the August 1996 Board decision 
denying a claim for entitlement to service connection for a 
psychiatric disorder, claimed as schizophrenia and depression 
is new and material, and the claim for service connection for 
that disorder is reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 
(West 2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R §§ 3.102, 
3.159 and 3.326(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The record shows that the Board denied the veteran's claim of 
entitlement to service connection for a psychiatric disorder 
in an August 1996 decision.  That decision is final.  
However, a claim will be reopened if new and material 
evidence has been submitted since the last final disallowance 
of the claim on any basis. 38 U.S.C.A.   § 5108; 38 C.F.R. § 
3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 
Smith v. West, 12 Vet. App. 312, 314 (1999).

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

At this point, it is not the function of the Board to weigh 
all the evidence to ascertain whether it preponderates for or 
against entitlement to service connection or whether it is in 
relative equipoise on that question.  See Justus v. Principi, 
3 Vet. App. 510 (1992).  Rather, the Board must simply 
determine whether any of the evidence obtained since the 
final prior denial meets the definition of that which is new 
and material.  If any evidence is new and material, the claim 
is reopened, and the underlying claim for service connection 
may be addressed with consideration given to all the evidence 
of record.

The Board notes that the standard for materiality set forth 
in 38 C.F.R. § 3.156(a) was amended on August 29, 2001.  The 
regulation specifies that those amendments do not apply to 
claims, such as the claim here, that were pending before that 
date.  

The evidence received since the last final disallowance of 
the veteran's claim on any basis is presumed credible for 
purposes of reopening the claim, unless it is inherently 
false or untrue or, if a statement or other assertion, it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 
Vet. App. 510 (1992).  See also Robinette v. Brown,     8 
Vet. App. 69 (1995).

The evidence associated with the claims file since the Board 
issued its decision in August 1996 includes VA and non-VA 
medical evidence as well as written statements provided by 
the veteran and an individual whom he knew during service.

The Board denied the claim in August 1996 essentially because 
there was no competent evidence of record to show that the 
veteran developed a psychiatric disorder during or as a 
result of service.

The additional evidence presented includes an October 1997 
lay statement from D.R.A., who was the Chief of the Air 
Traffic Control Division at the Redstone Army Airfield in 
Alabama, from 1980 to 1996.  D.R.A. reported that in 1985-86, 
the veteran was an air traffic controller with no history of 
problems, and that D.R.A. was his supervisor.  D.R.A. 
recounted that he had referred the veteran for a medical 
evaluation in 1986 to be evaluated for depression and stress 
following the death of the veteran's infant son.  The events 
described by D.R.A. are new and material because they support 
the veteran's contention that he had had a psychiatric 
evaluation during service.  In its August 1996 decision, the 
Board doubted that the veteran had a psychiatric evaluation 
during service.  

In light of the veteran's claim, the evidence received since 
the Board's August 1996 decision bears directly and 
substantially upon the specific matter under consideration, 
i.e., whether the veteran developed a psychiatric disorder 
during service, and is of such significance that it must be 
considered together with all other evidence to fairly decide 
the merits of the claim.  Accordingly, the Board concludes 
that the veteran has submitted evidence that is new and 
material and that the claim for service connection for a 
psychiatric disorder, claimed as schizophrenia and depression 
is reopened.  

As the jurisdictional issue of whether new and material 
evidence has been presented to reopen the claim is resolved 
in the veteran's favor, the Board dispenses with ensuring 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA),   38 U.S.C.A. § 5100 et seq. (West 2002), as to this 
aspect of the appeal and finds that the veteran's interests 
have not been prejudiced.


ORDER

New and material evidence has been received and the claim of 
entitlement to service connection for a psychiatric disorder, 
claimed as schizophrenia and depression, is reopened.


REMAND

Having reopened the claim for service connection for a 
psychiatric disorder, the Board concludes additional 
development is needed.  In this regard, the record strongly 
suggests the veteran underwent a psychiatric evaluation at 
the US Army hospital at Ft. Campbell, KY in late 1986.  In 
attempting to obtain records of that evaluation, the RO was 
advised by the National Personnel Records Center that there 
was no record of the veteran having been assigned to Ft. 
Campbell.  Whether or not the veteran was ever shown as 
having been stationed/assigned to Ft. Campbell does not 
directly address whether he had a psychiatric evaluation at 
the Army hospital at that Fort.  Further, the 1994 response 
from the Ft. Campbell Army hospital that there were no 
records of the veteran at that hospital is not surprising, 
given that his evaluation would have occurred 8 years 
earlier.  In view of this, another attempt to obtain the 
records of this evaluation should be made.  

In addition, the evidence includes records of counseling for 
behavioral problems the veteran was exhibiting during service 
in 1988.  These records and any other mental health records 
as may be obtained as a result of this remand should be 
provided to an examiner for an opinion as to the etiology of 
the veteran's current psychiatric disorder.   

As to the increased rating claim, in a March 1999 decision, 
the RO assigned a 10 percent rating for the veteran's 
service-connected residuals of a right inguinal hernia based 
on a VA examination report dated in September 1998.  The 
veteran has not been reexamined since that time.  Therefore, 
a current examination is necessary before addressing this 
issue on appeal.   

Accordingly, this appeal is remanded for the following 
development:

1.  The RO should notify the appellant 
and his representative of any information 
or lay or medical evidence not previously 
provided that is necessary to 
substantiate the claim for entitlement to 
service connection for a psychiatric 
disorder, claimed as schizophrenia and/or 
depression, and an increased evaluation 
for residuals of a right inguinal hernia 
repair, currently evaluated as 10 percent 
disabling, and of what information or 
evidence the appellant should provide and 
what information or evidence VA will 
attempt to obtain on his behalf.  The 
notice must comply with 38 U.S.C.A. 
§ 5103(a) and any applicable legal 
precedent.  The RO should allow an 
appropriate period of time for response, 
and attempt to obtain any relevant 
records as the veteran may identify.  

2.  The RO should contact the appropriate 
entity and request a search of the 
relevant repository for any mental health 
clinic records relating to the veteran as 
may have been generated at the US Army 
hospital at Ft. Campbell, KY, and the 
Redstone Arsenal in Alabama between 
October 1986 and December 1986.  

3.  The veteran should be scheduled for a 
VA examination by a physician with the 
expertise to evaluate the current nature 
and extent of the veteran's service-
connected residuals of a right inguinal 
hernia repair.  The claims folder should 
be made available to the physician for 
review prior to the examination and all 
necessary diagnostic testing should be 
accomplished.  The physician should 
provide accurate and fully descriptive 
assessments of all clinical findings 
resulting from the service-connected 
right inguinal hernia.  In addition, the 
examiner should indicate whether there is 
evidence of postoperative recurrent 
inguinal hernia that is readily reducible 
and well supported by truss or belt; or 
whether there is evidence of a small 
recurrent postoperative inguinal hernia, 
or an unoperated irremediable hernia that 
is not well supported by truss or is not 
readily reducible.  

4.  Thereafter, schedule a VA psychiatric 
examination to determine the nature of 
any psychiatric disorder.  The examiner 
should:

a.  Review the veteran's medical 
history and any documentation 
received concerning a court martial 
proceeding against the veteran 
during his period of active duty, 
together with records reflecting 
counseling the veteran received 
concerning his behavior in service.  

b.  Integrate previous psychiatric 
findings and diagnoses (including 
any contained in medical records 
associated with the claims file) 
with current findings to obtain the 
veteran's current psychiatric 
status.    

c.  Conduct all necessary special 
studies or tests including 
appropriate psychological testing 
and evaluation. 

d.  As to any diagnosed psychiatric 
disorder, including schizophrenia 
and/or depression, offer an opinion 
as to whether it is at least as 
likely as not (probably of at least 
50 percent) that this disability was 
first manifested in service or to a 
compensable degree within one year 
of his discharge from active duty in 
September 1988.  

5.  Thereafter, re-adjudicate the 
appellant's claim for service connection 
for a psychiatric disorder as well as 
entitlement to an increased evaluation 
for residuals of a right inguinal hernia 
repair, currently evaluated as 10 percent 
disabling, in light of the additional 
evidence added to the record.  If the 
claims remain denied, provide the veteran 
and his representative with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on his claims, including a summary 
of the evidence and discussion of all 
pertinent legal authority.  Allow an 
appropriate period for response.

Thereafter, return the case to the Board, if in order. The 
Board intimates no opinion as to the ultimate outcome of 
these claims.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



